      Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 1 of 10


                                                                                         ,,flfiffHffi,.?^"

                            TNTHEUMTED            srArEsDrsrRrcrcouRr Ml*-'u'Irliflff,'
                                  FoR rHE DrsrRrcr oF NEw           MExrco ,a*tif;U.k
                                                                                                       -rr,I   ''\J
UMTED STATES OF            AMERICA,                     )
                 Plaiutifl                              i                                                             ='
                                                        )
        vs.                                             )       Cr.No. 19-1820 MV

cHRrsroPHmDEoNDELGADo, l
                                                        )
                 Defeudaut.




                                           PLEAAGREEMENT

        Pursuant to Rule I    l,   Fed. R. Crim. P., the parties notifli the Court of the following

agreunent betwoen the United States Attorney for the Dishict of New Mexico, the Defendant,

Christopher Deon Delgado, and         tle Defendant's   counsel, Joe M. Romero, Jr.:

                                   REPRESENTATION BY COUNSEL

       l.        The Defendant understands the Defendant's right to be represeuted by an attomey

and is so represeated. The Deftndant         trff thff6rrghly reviewed all aspects of this   case with the

Defendant's attoruey and is fully satisfied with that attorney's legal representafion.

                                     RIGHTS OT THE DEF'ENDANT

      2-         The Defendaot furtber undersands the Defendant's rights;

            a.      to be prosecuted by indictment;

            b.      to plead not guilty, or having already so     pleadd to persist in that    ptea;

            c.      to have a trial by juq4 and

            d.      at a trial:

                    i.       to conftont and cross-examine adverse witnesses,
      Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 2 of 10




                         ii.       to be protected from eornpelled self-incrimiuation,

                        iii.       to testiS and preseut evidence on the Defendant's own behalf, and

                        iv.        to compel the attendauce of wihesses forthe defense.

                               WAIVER OTRIGHTSAND PLEA OF GUILTY

        3.        The Defendant agrees to waive these rights and         o   plead surlty to Count 2 of the

indicment, cbarging the offense of making a false statement on a loan or credit application, in

violation of lE U.S.C. g t014.

                                                   SENTENCING

       4.         As to Couut 2, 0re De&ndaut uoderstands that the maximum penalty provided by

law for the offlense of making a false statement on a loan or credit applicatiou, ia violation of l8

u.s.c. $ r0t4,    is:

             a.         imprisonment for a period of not more rhen 30 years;

             b.         a fine not to exceed the greater   of $ I,000,000 or twice the pecuniary gain to

                        the Defendant or pecuniary loss to the victim;

             c.         a terrn   of supervised release ofnot more thaa 5 years to follow any teru of

                        imprisonment. (If the Defendant serves      a   term of imprisonment, is then

                        released on supervised release, and violates the conditions ofsupervised

                        release, the Defendaut's supervised release could be revoked           even on the
                                                                                           -
                        last day of the term       and the Defendant could then be retumed to ano&er
                                               -
                        period ofincarceration and a oew tenn ofsupervised release.);

            d-          a mandatory special penalty assessnoent    of$100.00; aad

          e.            restitution as may be ordered by the Courf
          Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 3 of 10




                  5.   The parties recogrrize that the federal sentencing guidelines are advisory, and that

 the court is required to consider them in deterrnining the senterce              it imposes.

                                        ELEMENTSOFTHE OTFENSE

              6.       If this matter proceeded   to trial,   tie Defendant understands that the United   States

would be required to prove, beyond            a reasonable doubt, the     following elements for violations of

the charges listed below:

              Count 2: Makine a false statement on a loan or credit annlication. in violation of         lB

              U.S.C. S IO14:

                       I'rrsr: the financial institution was federally insured;

                       Second: the defendant made a false statement to the financial institution;

                       Third: tbe defendant knew the statement was false wheu he made it;

                       Fourth: the defendant intended to influence the finaocial institution to approve a
                              consumer credit appl ication.

                                  DEFENDANT'S ADMISSION OF' FACTS

              7   -    By my sigrrarure on this plea agreement, I am acknowledging that I am pleading

guilty because I arn, in fact, guilty of the offenses to which I am pleading            guilty.   I recognize

and accept respousibitity for my criminal           conduct. Moreover, in pleading guilty, I acknowledge

that   if I   chose to go to   trial instead of eutering this ple4 the United States could prove ftcts

suffrcient to establish my guilt of the offense to which I am pleading guilty beyond a ressonable

doubt, including any facts alleged in the indicment that increase the statutory minimum or

maximum penalties. I specifically admit the following facts related to the eharges against me,

and declare under penalty         ofperjury that all ofthese facts are true and corect:
      Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 4 of 10




                 On November 15, 2018,                I    applied   for an automobile loan fiom      First

        Financial Credit Union in Albuquerque, New Mexico. In my loan application, I

        falsely stated that I earned $8,166.67 per month in gross income from Delgado's

        General Contactors. Howevor,                  I    have never worked for Delgado's General

       Contractors, and at the time            I   had no   job at all. I knew at the time of my loan

       application that        I   was making a false statement        of my   gross monthly    income. I

       purposefully provided a false statement about my income on my loan apptication

       in order to get approved for the loan. First Financial approved my                            credit

       information based or my false statement about my income. I used the proceeds of

       this loan to buy a 2016 BMW 3-series sedan. When I received the $18,000 loau,

       I had no intention ofkeeping the             car.    Four days after receiving the loan, I sold the

       BMW to Integrity Automorive in Albuquerque for $16,000.

                Ou December 13, 2018, I received a $52,000 loan from Rio Grande Credit

       Uniontopurchasea2015MazeratiQuattoportesedan. AswiththeFirstFinancial

       loan,   I fatsely   stated that    I   eanrcd $8,166.67 per month from Delgado's General

       contractors. I also submitted false pay stubs ard a Form I04o that falsely                   stated

       my income as S98,000 per year to support the false statement on my                             loan

       application.        I   received the loan and purchased the Mazerati, which

       repossessed once Rio Grande Credit Union discovered that                    I   had submitted false

       information.

       8.       By signiog this agreement, the Defendant admits that there is a factua.l basis for

each element of the crime to which the Defendaat is pleading                guilty.    The Defendant agrees that
     Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 5 of 10




the Court may rely on any ofthese facts, as well as facts in the presentence report, to detennine

the Defeodant's sentence, including, but not limited to, the advisory guideline offense level.


                                       RfCOMMENDATIONS

       9.        Pursuant to Rule I   l(c)(l)(B), the United States and the Defendant recommend      as

follows:

            a-      As of the date of this agreemenr, the Defendant has clearly demonstrated a

                    recogoition and affirmative acceptatrce of personal responsibility for the

                    Defendant's criminal conducr. Consequently, pursuant to USSG $ 3El.l(a),

                    so long as the Defendant continues to accept responsibility for the

                    Defendant's criminal conduct, the Defeudant is entitled to a reductioo of two

                    Ievels from the base offense level as calculated under the sentercing

                    guidelines, aud ifapplicable, a reduction ofan additional offense level

                    pusuantto USSG $ 3El.l(b). Funher, the United States is free to withdraw

                    this recommendation if the Defendant engages in any conduct that is

                    inconsistent with acceptance ofresponsibility between the date ofthis

                    agroemeot and the sentencing   hearing. Such conduct would include

                    committing additional crimes, failing to appear in Coun as required, and/or

                   failing to obey any conditions ofrelease that the Court may   set.

           b.      The Defendant understards that the above recommendations are not binding

                   on the court and that whether the court accepts these recommendations is a

                   matter solely within the discretion of the Court after it has reviewed the

                   presentence   report. Further, the Defendant   understands that the Court may

                   choose to vary from the advisory guideline sentence.     Ifthe Court   does not
       Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 6 of 10




                        accept any one or more of the above recommendations and reaches an

                       advisory guideline sentence different tban expected by the Defendant, or iftbe

                       Court varies from the advisory guideline range, the Defendant will nor seek to

                       withdraw the Defendant's plea of guilty. In other words, regardless of any of

                       the parties' recommendations, the Defendant's final sentence is solely within

                       ttre discretion of the Court.

         10.       Apart from the recommendations set forth in this plea agreement, the United

 States ard the Defendant reserve their rights to assert any position or argument with respect to

the sentence to be imposed, including but not limited to the applicability of parricular sentencing

guidelines, adjustmerts under the guidelines, departures or variances from the guidelines, and the

application of factors in I8 U.S.C. g 3553(a).

         I   l.    Regardless of atry other provision in this agreement, the United States reserves the

right to provide to the United States Pretrial Services and Probation Office and to the Court any

information the United States believes may bo helpful to the Court, including but not limited to

information about the recommendations contained in tbis agreement and any relevant conduct

under USSG $       lBl.3.

                            DEFENDANT'S AI}DITIONAL AGREEMENT

        12.        The Defendant understands the Defendant's obligation to provide the United

States Pretrial Services ard Probation Offrce with truthful, accurate, and cornplete information.

The Defendant represents that the Defendant has complied with        ald will continue to comply with
this obligation.

        13.        The Defendant agrees that, upon the Defendant's signing of this plea agreemeut,

the facts that the Defendant has admiued under this plea agreement as set forth above, as well as
      Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 7 of 10




 any fads to which the Defendant admits in open court at the Defendant's plea hearing, shall be

 admissible against the Defendant under Federal Rule ofEvidence 801(d)(2)(A) in any

 subsequeot proceeding including a criminal trial, and the Defendant expressly waives the

 Defendaat'srightsunderFederal RuleofCrirninalProcedure ll(f)andFederalRuleofEvidence

 410 with regard to the facts the Defendant adrnits in conjunction with this plea agreement.

        14.      By signing this plea agreement, the defendaut waives the right to withdraw the

defendant's plea of guilty pur$umt to Federal Rule of Criminal Procedure I l(d) unless          (l)   the

court rejects the plea agreemert pursuant to Federal Rule of Criminal hocedure I l(c)(5) or (2)

the defendant can show a fair andjust reason as those terms are used in Rule I l(d)(z)(B) for

requesting the   witbdrawal. Furthermore, defendant understands that if the cout rejects        the plea

agreement, whether or not defendant withdraws the guilty plea, the United States is relieved           of
any obligation it had under the agreement and defendant shall be subject ro prosecution for any

federal, stale, or local crime(s) which this agreement otherwise anticipated would be dismissed

or not prosecuted.

                                        RESTTTUTION

        15.      The parties agree that, as part ofthe Defendant's sentence, tbe Court   will   entet   ar
order of restitution pursuant to the Mardatory   victim's Restitution Act, lg u.s.c.   $ 3663,{.

The Defendant agrees and acknowledges that, as part ofthe Defendant's sentence, the Court is

not limited to ordering restitution only for the amount involved in the particular offense or

offenses to which the Defendant is entering a plea of guilty, but may and sbould order restitution

resulting from all of the Defendant's criminal conduct related to this case.
       Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 8 of 10




                                      WAIYER OF APPEAL RIGTITS

         16.         The Defendant is aware that 28 U.S.C. g   l29l   and l8 U.S.C. g 3742 a{Iord a

 defeudant the right to appeal a conviction atrd the setrterce imposed. Acknowledging that, the

 Defendant knowingly waives the rigbt to appeal the Defendant's convictions and any sentence,

 including any fine, at or under the maximum stafttory penalty authoriz€d by law, as well as any

 order ofrestitution entered by the     Court.   The Defendant also waives the right to appeal any

 sentence imposed below or        within the Cuideline ftrnge upon a revocatiou of supervised release in

this cause     number. In addition, the Defendant     agrees to waive any collateral attack to the

Defendant's convictions and any senr€nce, including any frne, pursuant to 28         u.s.c.   $$ 2241,

2255, or any olher exhaordinary writ, except on the issue ofdefense counsel's ineffective

assistance.

                           GOVERNMENT'S ADDITIONAL AGREEMENT

         17.        Provided that the Defendant fulfills the Defendant's obligations as set out above,

the United States agrees that:

               a.       Following sentencing, the United States will move to dismiss Count I of the

                        indic&nent.

               b.       The United States will rot bring additional criminal charges against the

                        Defendant arising out of the facts forming the basis of the present indictment

                        or for other false statements oo Ioao or credit applications or bank fiaud

                        occurring between November l, 2018, and December 31, 201g.

        18.         This agreement is limited to the United States Attorney's OIIice for the District of

New Mexico and does not bind any other federal, state, or local agencies or prosecuting

authorities.
      Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 9 of 10




                                       VOLTINTARY PLEA

        19.     The Defendant agrees and represents that this plea ofguilty is freely and

voluntarily made and is not the result of force, threats, or promises (other than the promises set

 forth in this agreement and any addenda). There have been no promises from anyone as to what

sentence the Court   will impose. The Defendant     also represenu that the Defendant is pleading

guilty because the Defendant is in fact guil$.

                             VIOLATION OF PLEA AGREEMENT

        20.    The Defendant agrees that ifthe Defendant violates any provision ofthis

agreement, the United States may declare this agreement null and void, aud the Defendant        will
thereaftor be subject to prosecution for any criminal violation, including but not limited to any

crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false

statement, obstruction   ofjustice, and any other crime committed by the Defendant during this

prosecution.

                                    SPECIAL ASSESSMENT

       21.     At the time of seutencing, the Defendant will tender to the United States District

Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico

87102, a money order or certified check payable to the order of the United States District Court

in the amount of $100 in payment ofthe special penalty assessment described above.

                                 ENTIRETY OF AGREEMENT

       22.     This document and any addenda are a complete statement of the agreement in this

case and may not be altered unless done so in    writing and signed by all. parties. This agreement

is effective upon signature by the Defendant and an Assistanr United states Attorney.
   Case 1:19-cr-01820-MV Document 36 Filed 05/06/20 Page 10 of 10




          AGREED TO AND SIGNED ,t i,                    Atr: I
                                              Cou,- ot--+--                     , 2pro.

                                                         JO}N.I C. ANDERSON




                                                         Prul Schied

                                                         Awidant Uaited Stares Attomeys
                                                                   Bor 6Of
                                                         Posr Office
                                                         Albrqucrque, Nsw Mexioo g7102
                                                         (505)14&7:?4


        I bave carcfirlly discus'ed ev.ery prrt of this agrcement
                                                                  with my crient. punhr, I have
 ldtl         my client of my client's righnr ef porri-tf" a"f*ses.
      *1r1r+A
 forth in 18   u.s-g'
                                                                      of t'he ,.ot o.G f""roo
                     35s3(aliof the rereianr-se,iurGg c,{iadirruup.niriffirliorrn.
                        $
                                                                                                 *,
                  enrering inro-rfrisagrcrment. tn adoiion, r b*rs.ldsdJi"
Tr"oq-*n"o "_f
elemeflte to es.h                                                              iliJri*nt ur*
                  offen$ ro whicb slre/hc is preacine Euiity. to *y i;";t"d;",;y clbnt,s
dacision to ertcr iab this agreerncm i, an i*onnsdHJyolwhry              -- -o-r '-'r
                                                                       orr€.




        r havc,carcrl.rlly dircussccl. every part of th& agrcwrt with
                                                                        rny   anwney. I rmderstand
the rerms of&i* aareenrcnr, and t ,ro1ry,ti"ur res.
   my, rishtt^of poseiHc drfenroq of *re *nteriotng
                                                        ,r--rff;;*r] r#y;;ffii
                                                              ,stt fsrth in
                                                                                          #ffi,;ffi"
1f                                                                        I8 U.S.C- g 3fi3(u). of
tlx rslemnl Seneocing {iuidelfuxr proi.iorrr,    ;;fof         lnrquer*es of*nt€ring into this
8gr8ofilent




                                                                    Decn Delgrdo




                                                   r0
